Citation Nr: 0936795	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
service-connected psychiatric disorder prior to March 19, 
2008.

2. Entitlement to a rating in excess of 70 percent for 
service-connected psychiatric disorder from March 19, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1987 to November 1989.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision of the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the rating for dysthymic disorder from 30 to 50 
percent.  This case was previously before the Board in March 
2004, May 2006, and November 2006 when it was remanded for 
further development.  A June 2009 rating decision further 
increased the rating to 70 percent, effective March 19, 2008.  
The Veteran has not expressed satisfaction with the 70 
percent rating; as the rating is less than the maximum under 
the applicable criteria the claim remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2003, a hearing was held before a Veterans Law Judge 
(VLJ) who is no longer with the Board.  By January 2006 
letter, the Board advised the Veteran that the VLJ is no 
longer employed by the Board, and offered him the opportunity 
for a hearing before another VLJ.  In correspondence received 
in February 2006, the Veteran indicated he did not desire 
another hearing.  The case has been reassigned to the 
undersigned.

The record contains evidence that the Veteran has been 
unemployed since 2001.  A May 2007 letter from a VA 
psychiatrist states that the Veteran is unable to work at any 
gainful employment.  Hence, the record reasonably raises a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009) (holding that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record).  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The June 2009 rating decision increased the rating for the 
Veteran's service-connected psychiatric disorder, which 
includes dysthymic disorder, major depression with psychotic 
features and panic disorder, to 70 percent from March 19, 
2008.  The assigned effective date was based on the date of a 
VA examination report that shows the Veteran's symptoms had 
increased.  

The Board's November 2006 remand asked that the RO obtain 
updated VA treatment records beginning from April 2006.  The 
record reflects the RO obtained VA treatment records through 
May 2007.  However, a March 2009 addendum opinion to the 
March 2008 VA examination report refers to a February 2008 VA 
psychotherapy medication management note and indicates that 
this record clarifies the examiner's opinion regarding the 
Veteran's psychiatric disabilities.  Additionally, the record 
reflects the Veteran is seen at VA every few months for 
psychiatric medication management.  Hence, the record 
indicates that VA treatment records between May 2007 and 
March 19, 2008 may reflect that symptoms of the Veteran's 
psychiatric disorder increased in severity prior to the 
currently assigned effective date of March 19, 2008.  These 
records are constructively of record and are crucial to 
determining whether there is a basis for increase prior to 
March 19, 2008.  Updated VA treatment records since March 19, 
2008 are also pertinent to determining whether the Veteran is 
entitled to a rating in excess of 70 percent from March 19, 
2008.  A remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
While the Board regrets the continued delay in this case, 
since the RO has not substantially complied with the Board's 
November 2006 remand instructions by obtaining pertinent 
updated VA treatment records, a further remand is necessary. 

Accordingly, the case is REMANDED for the following:

1. The RO should update the record with 
any VA psychiatric treatment records since 
May 2007.  

2.	If, after reviewing the records 
obtained pursuant to the above request, 
the RO determines that another VA 
psychiatric examination of the Veteran to 
ascertain the current severity of his 
psychiatric disorder is necessary, the RO 
should arrange for such examination. 

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC) and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

